reasonably believed the victim would appear for trial because she had
                  shown up on two prior occasions without incident, and although she
                  missed the first scheduled trial date, she explained that her failure to
                  appear was a result of problems with her phone. See Hernandez, 124 Nev.
                  at 652, 188 P.3d at 1135 (holding that it was reasonable for the State to
                  rely upon a witness' promise to appear because it was unforeseeable that
                  she would suffer a family emergency). The State's attempts to locate the
                  victim after it lost contact with her were also reasonable and satisfy the
                  good cause requirements. Id.
                              Next, appellant contends that the district court abused its
                  discretion by allowing the State to introduce a recorded phone call that
                  was disclosed shortly before trial. As appellant fails to demonstrate that
                  the State acted in bad faith or that he was prejudiced due to the tardy
                  disclosure of the phone call given the circumstances, we discern no abuse
                  of discretion. See NRS 174.295(2); Evans v. State, 117 Nev. 609, 638, 28
                  P.3d 498, 518 (2001). Accordingly, we
                              ORDER the judgment of conviction AFFIRMED.'



                                                                 , C.J.
                                          Hardesty


                                                                      LAsi            ,J.
                  Parraguirre C"Satrria"su                  Douglas


                        'Appellant also contends that cumulative error warrants reversal of
                  his convictions. Because we have found no error, there are no errors to
                  cumulate


SUPREME COURT
        OF
     NEVADA


(0) 1947A    ea
                                                       2
                    cc: Hon. Douglas W. Herndon, District Judge
                         JZS Law Group
                         Roy L. Nelson, III
                         Attorney General/Carson. City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                     3
(0) 1947A    (me.